              Case 2:18-cr-00224-RSM Document 71 Filed 02/18/21 Page 1 of 2




 1
                                                           Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                        NO. CR18-224RSM
11
                                    Plaintiff,
12
                            v.                      ORDER VACATING TRIAL DATE
13                                                  AND SETTING OF STATUS
                                                    CONFERENCE
14 JOSHUA DYLAN BROOKS,
15
                                    Defendant.
16
17         Having considered the record and the parties’ motion to vacate the trial date and to set
18 a status conference, and General Order 18-20 for the Western District of Washington and
19 previously issued General Orders incorporated therein, the Court FINDS that for the reasons
20 detailed in the government’s motion, the ends of justice served by granting a continuance
21 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.
22 § 3161(h)(7)(A), (B)(i), and B(iv).
23         IT IS THEREFORE ORDERED that the government’s motion to vacate the trial date
24 is GRANTED.
25         A status conference shall be set for March 9, 2021, at 10:00 a.m., at which the Court
26 will set a new trial date.
27         IT IS FURTHER ORDERED that the time between the date of the filing of the
28 motion and the status conference date is excluded in computing the time within which trial


     Order Vacating Trial Date/
     United States v. Brooks, CR18-224RSM – 1
              Case 2:18-cr-00224-RSM Document 71 Filed 02/18/21 Page 2 of 2




 1 must commence because the ends of justice served by granting this continuance outweigh the
 2 best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
 3 Failure to grant this continuance would likely make trial impossible and result in a
 4 miscarriage of justice, and would deny counsel for the defendant and the government the
 5 reasonable time necessary for effective preparation, taking into account the exercise of due
 6 diligence. Id.
 7         Dated this 18th day of February, 2021.
 8
 9
10                                              A
                                                RICARDO S. MARTINEZ
11                                              CHIEF UNITED STATES DISTRICT JUDGE
12
13
14 Presented by:
15 s/ Ye-Ting Woo
16 Ye-Ting Woo
   Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28


     Order Vacating Trial Date/
     United States v. Brooks, CR18-224RSM – 2
